DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites subject matter already present in claim 17, from which claim 19 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, 10, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0165943 (Mangione).
Regarding claim 1, Mangione discloses a spinal implant (2), comprising: a first sidewall and a second sidewall opposite from the first sidewall (see opposing sidewalls of implant 2 in Fig. 1 extending between proximal and distal ends of implant 2); an upper surface (upper face 10, see Fig. 1 and paragraph [0067]) configured for engaging a first vertebra; a lower surface (lower face 10, see Fig. 1 and paragraph [0067]) configured for engaging a second vertebra adjacent to the first vertebra; a first end wall (distal end wall of implant 2) joining the first sidewall and the second sidewall at a first end of the spinal implant; a second end wall (proximal end of implant 2 including recess 15) joining the first sidewall and the second sidewall at a second end of the spinal implant opposite from the first end, wherein the second end wall defines a second end wall surface (see Fig. 1); at least one of a recess (see Figs. 1 and 2, recess 17) and a protrusion (see Figs. 1 and 6, protruding v-shaped edges of proximal end of implant 2 including recess 15) formed in the second end wall; and an opening (15/16/12) positioned within the second end wall, wherein the opening comprises a threaded region (16) formed within an integral portion of the spinal implant so as to be fixed relative to the second end wall, wherein the opening is defined by an external peripheral edge (peripheral edge of portion 15 of opening) formed in the second end wall of the spinal implant and by an internal peripheral edge (peripheral edge of portion 12 of opening) opposite from the external peripheral edge, wherein the threaded region is spaced apart from the second end wall surface (see Figs. 1, 2, 6, and 8), wherein the threaded region is spaced apart from the external peripheral edge and internal to the external peripheral edge (see Figs. 1, 2, 6, and 8), and wherein the threaded region is spaced apart from the internal peripheral edge such that the threaded region is spaced apart from both opposing ends of the opening (see Figs. 1, 2, 6, and 8-).

    PNG
    media_image1.png
    373
    427
    media_image1.png
    Greyscale

Regarding claim 2, Mangione discloses wherein the spinal implant further comprises an expanded region (cavity 15) within the opening (see Figs. 1-4). 
Regarding claim 3, Mangione discloses wherein the expanded region comprises a diameter greater than a diameter of at least a portion of the opening adjacent to the expanded region (diameter of cavity 15 is greater than diameter of adjacent bore 16), and wherein the expanded region is configured to provide clearance for threads on a threaded section of an installation rod (see Figs.1-4).
Regarding claim 5, Mangione discloses wherein the spinal implant further comprises notches (between ribs 11, see Fig. 1) formed in the upper surface and the lower surface of a nose at least partially defined by the first end wall.
Regarding claim 9, Mangione discloses wherein the recess comprises a v-shape recess (recess 17 tapers inwardly to a point, see Figs. 1 and 2).
Regarding claim 10, Mangione discloses wherein the v-shaped recess is spaced apart from the first and second sidewalls (see Figs. 1 and 2, recess 17 is formed in the second end wall and spaced from the sidewalls).
Regarding claims 17 and 19, Mangione discloses a spinal implant system (2/3), comprising:  a spinal implant (2) comprising an opening (15/16/12) configured to receive an installation rod (21) for installing the spinal implant within an intervertebral space of a patient, wherein the opening is positioned within a fixed wall of the spinal implant (see Fig. 1), and wherein the opening comprises a peripheral edge defined by the wall of the spinal implant (peripheral edge of portion 15 of opening); and an installation rod (3) configured to be positioned within the opening, wherein the installation rod comprises a threaded section (threading, see paragraph [0077]) and an engagement section configured to engage a portion of the spinal implant defining the opening at a location internal to the peripheral edge such that the highest forces applied to the spinal implant in coupling the spinal implant with the installation rod during installation of the spinal implant are not applied to the portion of the opening defined by the peripheral edge (see Figs. 3 and 4), wherein the opening is at least partially threaded (portion 16 is threaded), wherein the spinal implant further comprises an expanded region (cavity 15) within the opening extending from the peripheral edge, wherein the expanded region comprises a diameter greater than a diameter of at least a portion of the opening adjacent to the expanded region (diameter of cavity 15 is greater than diameter of adjacent bore 16), and wherein the expanded region is configured to provide clearance for threads on the threaded section of the installation rod (see Figs. 1-4).
Regarding claim 18, Mangione discloses wherein the threaded section is configured to engage the opening at a location spaced apart from the peripheral edge (see Figs. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mangione in view of U.S. Patent Application Publication No. 2013/0053901 (Cormier).
Regarding claim 4, Mangione discloses wherein the expanded region is defined by a shape that tapers so as to expand the diameter of the opening towards a proximal end of the opening (cavity 15, see Figs. 1-4).  Mangione fails to disclose wherein the expanded region is defined by a frustoconical shape.  However, Cormier discloses a spinal implant including a ball-and-socket arrangement in an opening wherein it is disclosed that partially spherical and frustoconical shapes are suitable for the opening forming part of the ball-and-socket arrangement (see paragraph [0020]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cavity portion 15 of the opening of Mangione to have a frustoconical shape instead of a hemispherical shape as Cormier suggests such a shape is also suitable for defining a ball-and-socket arrangement, and because a frustoconical shape is one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a ball-and-socket arrangement opening. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mangione in view of U.S. Patent Application Publication No. 2011/0106259 (Lindenmann).
Regarding claims 6-8, Mangione fails to disclose wherein the spinal implant further comprises at least one fin positioned along a peripheral edge of at least one of the first and second sidewalls, wherein the at least one fin comprises a partial fin that extends only along a peripheral edge of a nose of the spinal implant at least partially defined by the first end wail, wherein the at least one fin comprises a first fin formed on the upper surface and a second fin formed on the lower surface.  However, Lindenmann discloses a spinal implant (100) including sidewalls (130) and a nose (112) defined by an end wall (110), wherein the spinal implant further comprises at least one fin (160/165) positioned along a peripheral edge of at least one of the sidewalls (see Figs. 1-4), wherein the at least one fin comprises a partial fin that extends only along a peripheral edge of the nose of the spinal implant at least partially defined by the end wall (see Figs. 1-4 and paragraph [0038]; fins 160/165 are interrupted so that they only partially extend along the nose), wherein the at least one fin comprises a first fin (160) formed on the upper surface and a second fin (165) formed on the lower surface.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the spinal implant of Mangione to include the fins suggested by Lindenmann in order to help guide the insertion end of the spinal implant between the adjacent vertebrae (see Lindenmann, paragraph [0038]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mangione in view of U.S. Patent Application Publication No. 2008/0140085 (Gately).
Regarding claim 11, Mangione discloses a spinal implant system (2/3), comprising:  a spinal implant (2) comprising an at least partially threaded opening (15/16/12) configured to receive an installation rod for installing the spinal implant within an intervertebral space of a patient, wherein the opening is positioned within a fixed wall of the spinal implant (see Fig. 1), and wherein the opening comprises a peripheral edge defined by the wall of the spinal implant (peripheral edge of portion 15 of opening); an inserter (25) configured to receive an installation rod (21) therethrough; an intermediary piece (26) configured to be coupled with the spinal implant and the inserter in between the spinal implant and a distal end of the inserter (see Figs. 3 and 4), wherein the intermediary piece is configured to receive an installation rod therethrough (see Fig. 4), wherein the intermediary piece comprises at least one of a protrusion (30) and a recess configured to engage at least one of a recess (17) and a protrusion formed in the spinal implant; and an installation rod (21) configured to be positioned within the opening, wherein the installation rod comprises an engagement section (threading, see paragraph [0077]) configured to engage a portion of the spinal implant defining the opening at a location internal to the peripheral edge such that the highest forces applied to the spinal implant in coupling the spinal implant with the installation rod during installation of the spinal implant are not applied to the portion of the opening defined by the peripheral edge (see Fig. 4 and paragraph [0077]).
Mangione fails to disclose the intermediary piece comprising a recess configured to engage a protrusion formed in the spinal implant, but instead discloses an intermediary piece comprising a protrusion configured to engage a recess formed in the spinal implant.  However, Gately discloses a spinal implant system including a spinal implant (100), an inserter (200), and an intermediary piece (205), wherein the intermediary piece comprises a recess configured to engage a protrusion (105) formed in the spinal implant (see Figs. 1-3).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to reverse which component of the system has the protrusion and which component of the system has the recess as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claim 12, Mangione discloses wherein the installation rod comprises a threaded section (threading, see paragraph [0077]) configured to engage the opening at a location spaced apart from the peripheral edge.
Regarding claim 13, Mangione discloses wherein the spinal implant further comprises an expanded region (cavity 15) within the opening extending from the peripheral edge, wherein the expanded region comprises a diameter greater than a diameter of at least a portion of the opening adjacent to the expanded region (diameter of cavity 15 is greater than diameter of adjacent bore 16), and wherein the expanded region is configured to provide clearance for threads on the threaded section of the installation rod (see Figs. 1-4).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mangione in view of Gately, and further in view of Lindenmann.
Regarding claims 14-16, Mangione fails to disclose wherein the spinal implant further comprises a fin extending along an upper surface of the spinal implant, wherein the spinal implant comprises a convex side wall surface, and wherein the fin is positioned adjacent to the convex side wall surface, wherein the spinal implant further comprises a second fin extending along a lower surface of the spinal implant adjacent to the convex side wall surface.  However, Lindenmann discloses a spinal implant (100) including a convex sidewall surface (130), wherein the spinal implant further comprises a fin (160) extending along an upper surface (120) of the spinal implant, wherein the fin is positioned adjacent to the convex side wall surface (see Figs. 1-4; one of fins 160 adjacent convex sidewall surface 130), wherein the spinal implant further comprises a second fin (165) extending along a lower surface (125) of the spinal implant adjacent to the convex side wall surface (see Figs. 1-5; one of fins 165 adjacent convex sidewall surface 130).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the spinal implant of Mangione to include the fins suggested by Lindenmann in order to help guide the insertion end of the spinal implant between the adjacent vertebrae (see Lindenmann, paragraph [0038]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mangione in view of 2007/0270966 (Chen) and U.S. Patent Application Publication No. 2011/0190892 (Kirschman). 
Regarding claim 20, Mangione fails to disclose wherein the installation rod further comprises: a first unthreaded section positioned adjacent to and distally of the threaded section, wherein the first unthreaded section comprises a diameter less than a major diameter of the threads of the threaded section. However, Chen discloses a spinal implant (200) and installation rod (420) for manipulating the spinal implant, wherein the installation rod includes a knob (see marked-up Fig. 4B below and paragraph [0028]) positioned adjacent to a reduced diameter section (see marked-up Fig. 4B above), wherein the knob comprises a diameter greater than the diameter of the reduced diameter section (see marked-up Fig. 4B above).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the insertion rod of Mangione to include the reduced diameter section and knob suggested by Chen extending distally adjacent the threaded section of the rod of Mangione in order to provide additional fixation between the insertion rod and the spinal implant.  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the reduced diameter section comprise a diameter less than a minor diameter of the threads of the threaded section in order to allow passage of the reduced diameter section and knob completely through the opening in the spinal implant to facilitate securing of the knob to the spinal implant. 

    PNG
    media_image2.png
    404
    514
    media_image2.png
    Greyscale

Mangione in view of Chen fails to disclose a second unthreaded section positioned adjacent to and proximally of the threaded section, wherein the second unthreaded section comprises a diameter less than a major diameter of the threads of the threaded section. However, Kirschman discloses an installation rod (16) for installing a spinal implant wherein the installation rod includes an unthreaded section (23) adjacent to and proximally of a threaded section (22), wherein the second unthreaded section comprises a diameter less than a major diameter of the threads of the threaded section (see Fig. 3). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the installation rod of Mangione in view of Chen to include a proximal second unthreaded section as suggested by Kirschman in order to provide further engagement of the installation rod and spinal implant by operatively associating the installation rod with a proximal opening of the spinal implant (see Kirschman, paragraph [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773